Title: To James Madison from James Wilkinson, 23 January 1809
From: Wilkinson, James
To: Madison, James



Dear Sir
Baltimore Jan’y 23d. 1809

In the moment of sailing I take the liberty to mention to you the bearer Dr. Pendergrast formerly introduced to you by the count Andreani.
The Dr. is direct from Cuba and has spent some time in The Havana, where he appears to have made himself master of the views and dispositions of the Inhabitants of the Island.  Refering you to him for information which may be usefull and I conceve acceptable; should it be deemed improper I would ask advice by letter to meet me at Charlston for my Government in case the Captain General should require to know what might be the reception of an agent from the Island of Cuba to our government.
Doctor P. is desirous to enter the service as a Hospital surgeon and I am convinced by personal observation that his talents, his principles and politicks give him strong pretensions.  Excuse I pray you this trespass, from Sir your faithful Zealous and obedient Servant

signed James Wilkinson


The latest intelegence transmitted me at Charlstown would be acceptable

